Citation Nr: 0503187	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for residuals of a left 
ankle injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to June 
1967.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in June 2004 for the RO to arrange for the veteran 
give testimony before a Veterans Law Judge.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
in September 2004.  Stegall v. West, 11  Vet. App. 268 
(1998).  His claims have been returned to the Board for 
further appellate consideration.  

The issues of service connection for a residuals of a left 
ankle injury, bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Service medical records demonstrate the veteran 
complained of low back pain in service and was treated with 
only moderate improvement.  

2.  At service separation a two year history of recurrent low 
back pain was recorded.  

3.  There is no history of any injury to the back post-
service.  

4.  The veteran has testified he had symptoms of low back 
pain from his separation from the service until October 1981 
when he underwent surgery to repair a herniated disc in his 
low back.  


CONCLUSION OF LAW

A low back disorder was incurred in active military service.  
38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

As the decision below grants service connection for a low 
back disorder the Board has concluded the veteran requires no 
further assistance with his claim.  



Relevant Laws and Regulations  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

With chronic disease shown as such in service so as to permit 
a findings of service connection, subsequent manifestations 
of the same chronic disability at any later date, however 
remote, are service connected unless clearly attributable to 
an intercurrent causes.  38 C.F.R. § 3.303(b)(2004).  

Factual Background and Analysis  

On service entrance examination in August 1962 the veteran's 
spine was noted to be normal.  In August 1964 the veteran 
complained of low back pain.  He was sent to physical 
therapy.  Therapy was discontinued in September 1964 with a 
notation that the veteran's pain was still present and had 
shown only moderate improvement.  Notations in November and 
December 1964 again noted the veteran had a sore back.  The 
veteran was examined in March 1967 prior to his separation 
from the service.  Although examination of the spine revealed 
no abnormality the veteran reported recurrent back pain on 
his Report of Medical History.  When questioned the veteran 
indicated he had low back pain for the past two years.  

When the veteran testified before the undersigned Veterans 
Law Judge in September 2004 he recalled injuring his back 
handling ammunition in service.  (T-11-15).  At times he 
handled shells and boxes of ammunition which weighed close to 
100 pounds.  When they were short handed they loaded and 
unloaded the ammunition themselves.  He had sporadic back 
pain in service.  After his separation from the service he 
continued to have problems with his back "on and off."  The 
veteran was treated conservatively with physical therapy and 
heat treatments.  Finally in 1981 he saw his treating 
physician who sent him to Dr. O.  The veteran had back 
surgery to repair a herniated disc in 1981.  The veteran was 
unable to obtain records from Dr.O (he is deceased) and the 
facility which treated him prior to his back surgery informed 
the veteran they do not maintain records for that long.  The 
veteran stated that during his career as a police officer he 
never sustained a back injury or was involved in a car 
accident.  

The RO obtained the veteran's records dated in October 1981 
records from St. Anthony's Medical Center.  They reveal a 
herniated disc at L5-S1 was diagnosed.  A lumbar 
hemilaminectomy with discectomy of L5-S1 was performed in 
October 1981.  Those records indicated the veteran had been 
referred from Jefferson Memorial Hospital for a computer 
scan.  It was also noted the veteran had a severe reaction to 
a myelogram in the past.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this instance the evidence indicates the veteran had 
recurrent low back pain in service which was treated but did 
not resolve.  At service separation the veteran reported 
continuing low back pain and the veteran has offered 
testimony that he continued to have intermittent back pain 
after his separation from the service.  He sought treatment 
and eventually his pain increased in severity to the degree 
that conservative treatment was inadequate.  At that point it 
was found the veteran had absent left ankle jerks, and 
decreased sensation.  A computer scan revealed a herniated 
disc.  There is no history or evidence of any intercurrent 
low back injury, between the veteran's separation from the 
service and his back surgery in 1981.  Service connection is 
provided for subsequent manifestations of chronic disability 
no matter how remote, unless the disease is clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

First, the Board has concluded that the service medical 
records demonstrate the veteran had chronic low back pain in 
service which continued throughout his period of service.  
Even though there was no abnormality found at the time of his 
separation, there was evidence of recurrence of his back 
pain.  The veteran's testimony that he lifted heavy boxes of 
ammunition in service is consistent with the notations on his 
Form DD 214 that he was an ammo handler in service.  The 
Board has concluded that chronicity of his low back disorder 
was established in service.  

As chronicity of the veteran's low back disorder was 
established in service, there is no necessity to show 
continuity of symptomatology or to obtain a medical opinion 
that the veteran's post service diagnosis of a herniated disc 
was related to his low back pain in service.  In the absence 
of any intercurrent cause, service connection is warranted.  

The Board noted the opinion of the VA nurse practictioner in 
December 2003 that the herniated disc was "likely 
unrelated" to the veteran's low back pain in service.  The 
Board found the opinion of little probative value.  The 
rational that there was no finding at service separation, 
ignored the notation of a two year history of low back pain, 
and the notation in service that his back pain had decreased 
but continued after treatment.  In addition, the veteran 
reported post service treatment between service separation 
and 1981.  The statement of the VA practictioner that there 
was no treatment between 1967 and 1981 is inconsistent with 
the statements of the veteran and of the 1981 records which 
noted a history of a previous myelogram.  In addition, 
Jefferson Memorial Hospital responded that they did not have 
records dated prior to 1990, not that the veteran was not 
treated at that facility prior to 1990.  As the October 1981 
records specifically noted the veteran was seen at Jefferson 
Memorial Hospital and then referred to St. Anthony's the 
evidence clearly indicates the veteran was treated between 
1967 and his surgery in 1981.  The medical records in the 
claims file are consistent with the veteran's reports that he 
was treated prior to his October 1981 surgery.  

The evidence supports the grant of service connection for 
residuals of a lumbar hemilaminectomy.  38 C.F.R. § 3.303(b).  


ORDER

Service connection for residuals of a lumbar hemilaminectomy 
is granted.  


REMAND

The veteran is also seeking service connection for bilateral 
hearing loss, tinnitus and a left ankle injury.  The veteran 
was afforded VA examinations in December 2003 to determine if 
the veteran had current diagnoses of his claimed disabilities 
and to obtain opinions as to whether they were related to 
service.  

The December 2003 evaluation by the VA audiologist 
demonstrates the veteran currently has a bilateral hearing 
loss by VA standards, as the veteran had auditory thresholds 
of 40 or greater at the frequencies between 500 and 4000 
Hertz.  38 C.F.R. § 3.385 (2004).  The VA audiologist 
indicated it was unlikely the current hearing loss was 
related to service.  The veteran and his representative 
objected to the opinion of the VA audiologist as being not in 
compliance with the regulations.  The regulations at 
38 C.F.R. § 3.303(d) state that service connection may be 
provided for disabilities first diagnosed after service.  The 
VA audiologist noted only that the service medical records 
did not note tinnitus or bilateral hearing loss and failed to 
note, what if any affect, the veteran's exposure to artillery 
noise in service may have had on the development of his 
current hearing loss.  

The diagnosis of hearing loss in the report was not 
characterized as sensorineural or conductive in nature.  She 
did not comment on whether the veteran's pattern of hearing 
loss was consistent with one related to noise exposure.  The 
Board has concluded the claim must be remanded to afford the 
veteran an examination by a VA ear, nose and throat 
physician.  The purpose of the examination is to offer the 
veteran an opportunity to report his history of noise 
exposure, have a physician examine his ears, and to request 
an opinion as to any etiological relationship between his 
noise exposure in service and his currently demonstrated 
hearing loss and tinnitus.  

December 1962 service medical records noted the veteran had a 
recurrent ankle sprain.  Service medical records include 
references to a left ankle sprain in November and December 
1965.  The sprain was of sufficient severity that a cast was 
required.  Subsequently in April 1966 the veteran sought 
advice about his old left ankle sprain.  No abnormality of 
the left ankle was noted on his separation examination in 
March 1967 and the veteran did not report any history of a 
left ankle disorder.  When the veteran was examined by VA in 
December 2003 the following diagnosis was recorded, " Left 
ankle sprain, 1965.  Today subjective complaints of pain, 
normal range of motion, Normal xray."  There were no 
findings on examination related to any tests for laxity of 
the left ankle joint.  The veteran has already testified and 
submitted statements from others that his left ankle gives 
way.  Based on the December 2003 examination report the Board 
is unable to determine if the veteran currently has any 
disorder of the left ankle.  To clarify the diagnosis and to 
obtain an opinion from a physician the claim must be remanded 
for a VA orthopedic examination by a physician.  

VA has a duty to advise the veteran of the evidence necessary 
to support his claim.  38 C.F.R. § 3.159(b) (2004).  At the 
hearing in September 2004 it was noted that the veteran been 
evaluated by a private audiologist, Dr. L, and a private 
physician, Dr. G.  July 2002 private audiological evaluation 
included diagnoses of bilateral sensorineural hearing loss 
and tinnitus.  The veteran was advised by the undersigned 
that he could request his private physician and/or 
audiologist write a letter giving their opinion as to any 
causal relationship between the veteran's hearing loss and 
his exposure to noise in service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for a bilateral hearing 
loss, tinnitus and residuals of a left 
ankle sprain since December 2003, then 
obtain copies of records of all such 
treatment which have not been previously 
secured.  

2.  The RO should arrange for the veteran 
to be afforded an ear, nose and throat 
examination by a physician.  The claims 
folder should be made available to the 
physician in conjunction with the 
examination.  After reviewing the 
veteran's history, examining the veteran 
and reviewing his service medical 
records, private records dated in October 
2002 which included diagnosis of 
bilateral hearing loss and tinnitus, and 
December 2003 VA audiological evaluation, 
the physician is asked to answer the 
following:  

Is it at least as likely as not (50 
percent chance) that the veteran's 
currently diagnosed bilateral hearing 
loss is related to service, including 
exposure to noise as an ammunition 
handler in the artillery?  

Is it at least as likely as not (50 
percent chance) the veteran's current 
tinnitus related to service, including 
exposure to noise in service?  

Please provide a rationale for any 
opinion expressed.  

3.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination by a physician to determine 
if the veteran currently has a left ankle 
disorder.  The claims folder should be 
made available to the physician in 
conjunction with the examination.  The 
physician is asked to diagnose any 
current left ankle disorder.  If a 
current disorder of the left ankle is 
diagnosed the physician is asked to 
review the service medical records which 
revealed a recurrent ankle sprain in 
December 1962, and a left ankle sprain in 
November 1965 and answer the following:  

Is it at least as likely as not (50 
percent chance) that any current left 
ankle disorder is related to the 
veteran's recurrent left ankle sprain in 
service?  

Please provide a rationale for any 
opinion expressed.  

4.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


